DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 68-94) and Species A (FIG.1-3) in the reply filed on 09/12/2022 is acknowledged.
Claim Objections
Claim(s) 68, 71, 98, is/are objected to because of the following informalities: 
Claim 68, line 9 “and may be” should be changed to read--may be--.
Claim 71, line 3 “room temperature is useful to be maintained in a controlled manner” should be changed to read -- room temperature maintained in a controlled manner…--.
The preamble should be separated from the limitations by use of a comma. For example claim 98 should be changed from “The animal treatment block of claim 68 wherein” to --The animal treatment block of claim 68, wherein”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  68-94 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  Examples include: (please not this is not an all-inclusive list and applicant is asked to check all claims for clarity).
	Claim 68 functionally recites “an animal” in line 9. However, an animal was previously recited earlier in the claim rendering this recitation vague and indefinite. 
Claim 68 further recites “for substantially at least several weeks”. The term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 69-94 are rejected based on their dependency. 
Claim 69 recites “wherein the biting insects are chosen from the group: buffalo flies; horn flies; face flies; and horse flies.” The use of “and” renders the claim vague and indefinite in that it is unclear whether the biting insect is intended to be more than one listed in the group. The examiner suggests changing “and” in the claim to --or--, and further reciting --at least one chosen from the group:--. 
Claim 70 recites “a substantially cylindrical”. The term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 70 further recites “used as a roll or rub to apply the treatment to the animal by rolling of the cylinder block again the skin of an animal which applies the treatment in a controlled manner.” There is a lack of antecedent basis for the terms “the cylinder block” and “the skin of an animal”. Additionally, an animal is already functionally recited in claim 68. It is unclear if this is referring to an addition animal or not. Further, the “or” clause sets the precedent that the cylindrical block is used as a roll OR rub and thus the cylindrical block much also function to apply the treatment to the animal by rubbing of the cylindrical block in addition to the recited rolling action. 
Claim 71 recites “a carrier medium substantially made of a material that is substantially solid”. The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 71 further recites “a carrier medium”. However, it is not clear how the carrier medium is different from the carrier medium already recited in claim 68. 
Claim 71 further recites “a material that is substantially solid at room temperature”. However, it is not clear how the material is different from synthetic high temperature hard wax already recited in claim 68. 
Claim 71 further recites “a suitable amount of carrier medium and incorporated active ingredient”. However, this renders the claim vague and indefinite because it is not clear what is defined as a “suitable amount”. 
Claim 72 recites “wherein the carrier medium includes wax”. However, it is not clear how the wax is different from synthetic high temperature hard wax already recited in claim 68. Further, claim 68 defines the wax as “synthetic high temperature hard wax”. However, the recited wax group includes non-synthetic/natural wax such as bee wax or soy wax rendering the claim indefinite. Furthermore, all of the wax selections in the group need to be synthetic and high temperature hard wax thus the recital of wax such as “synthetic wax” is indefinite.  
Claim 72 further recites “and the wax is chosen from the group: bee wax; natural wax; palm wax; paraffin wax; microcrystalline wax; soy wax; SASOLWAX H1 (Trade mark), and synthetic wax.” The use of “and” renders the claim vague and indefinite in that it is unclear whether the wax is intended to be more than one listed in the group. The examiner suggests changing “and” in the claim to --or--, and further reciting --at least one chosen from the group:--.
Claim 72 contains the trademark/trade name SASOLWAX H1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe SASOLWAX H1 and, accordingly, the identification/description is indefinite.
Claim 74 recites “melting temperature of substantially 105 degrees Centigrade”. The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 75 recites “wherein a wax blend is included”. However, this renders the claim vague and indefinite because it is not clear to what the wax blend is included. 
Claim 76 recites “in the range of 5 to 50 percent.” There is a lack of antecedent basis. 
Claim 79 recites the term “or similar” rendering the claim indefinite because it is not clear what could or couldn’t be included as similar. 
Claim 82 recites “the volume of active ingredient” and “the active ingredient Chlorfenvinphos, diazinon, or Phosmet. There is a lack of antecedent basis. 
Claim 82 further recites “and the volume of active ingredient is 30 millilitres of the active ingredient Chlorfenvinphos, diazinon, or Phosmet.”. It is not clear what is meant by this recitation. Is applicant saying that the active ingredient is 30 mililitres of at least one of Chlorfenvinphos, diazinon, or Phosmet?
Claim 83 recites “the volume of active ingredient” and “the active ingredient Permethrin.” There is a lack of antecedent basis. 
Claim 84 recites “the volume of active ingredient”. There is a lack of antecedent basis. 
Claim 85 recites “the volume of active ingredient”. There is a lack of antecedent basis. 
Claim 85 further recites “with one or more of 2.5 millilitres of tea tree oil, 1 millilitres of lemon grass oil, 1 or 2 millimetres of lavender oil, 0.5 millilitres of aster amellus root juice, 0.5 millilitres of pine oil, 1 millilitres of palmarosa oil, and 4 millilitres of clionasterol.” The use of “and” renders the claim vague and indefinite in that it is unclear whether the active ingredient is intended to be one or more than one listed in the group. The examiner suggests changing “and” in the claim to --or--, and further reciting --at least one chosen from the group:--.
Claim 87 recites “the coconut coir fibres are substantially 150 to 200 millimetres in length”. The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 88 recites “approximately 12 grams”. The term "approximately" in the claim is a relative term which renders the claim indefinite.  The term " approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 89 recites “a percentage of substantially 2.9 or 4 percent”. The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 91 recites “a 2.5 percent of active ingredient such as chosen from diazinon, Chlorfenvinphos, or Phosmet.” It is unclear if this is the same active ingredient previously recited in claim 68 or another active ingredient. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 92 recites “wherein substantially 32.2 percent of a high temperature synthetic wax is included in the carrier medium.” The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 93 recites “wherein substantially 5.4 percent of microcrystalline wax is included in the carrier medium.” The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is unclear if this recitation is further limiting the high temperature synthetic wax as microcrystalline wax or reciting the use of an additional wax. 
Claim 94 recites “substantially 32.2 percent of a high temperature synthetic wax and substantially 5.4 percent of microcrystalline wax is included with substantially 6.2 percent petroleum jelly and substantially 51 percent paraffin oil is used in the carrier medium.” The terms "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 94 further recites “substantially 32.2 percent of a high temperature synthetic wax”. However, it is not clear if it is referring to the high temperature synthetic wax as in claim 68 or reciting the use of an additional wax.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 92 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 92 is dependent of Claim 68. Claim 68 recites " synthetic high temperature hard wax". However, claim 92 recites " a high temperature synthetic wax". As a dependent of claim 68, claim 92 should specify a further limitation of the subject matter claimed. In this case, the claim broadens the wax from "hard wax" to "wax" rather than specifying it further. Thus the claim does not constitute a further limitation. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “structural means” in claim 68 and “means to resist break down due to exposure to the sun” in claim 78.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 68, 69, 71, 72, 79, 80, 90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 20030150467 A1) cited in IDS. 
	Regarding claim 68:
 Robinson teaches:
An animal treatment block for applying a treatment to an animal against the action of biting insects, the animal treatment block including: (abstract and figs)
a body including a carrier medium, (Fig 1, Ref 14)
the carrier medium including synthetic high temperature hard wax; (para0009)
a structural means including a plurality of fibres incorporated into the carrier medium of the body to give structural integrity; (Fig 1, Ref 12, para0011)
and an active ingredient incorporated into the carrier medium of the body, (“carrier composition” para0008-0011, 0020-0021, 0029-0031)
wherein the body, including the carrier medium with incorporated active ingredient and structural means, and may be mounted such that an animal can readily contact the body, (para0022, see figs 2-4)
whereby the active ingredient is applied to the animal in a controlled manner, through application of the carrier medium, (para007,0018,0032, claim 1)
and further wherein, the block is configured to provide treatment for animals for substantially at least several weeks. (para0032)
Regarding claim 69:
 Robinson further teaches:
herein the biting insects are chosen from the group: buffalo flies; horn flies; face flies; and horse flies. (para0029+0034)
Regarding claim 71:
 Robinson further teaches:
wherein the body is or includes a carrier medium substantially made of a material that is substantially solid at room temperature is useful to be maintained in a controlled manner until rubbed -2-Atty Docket No. 4278-025-US by the animal, (para0017, 0028, 0033, claim 17)
whereby a suitable amount of carrier medium and incorporated active ingredient are applied to the animal. (para0032)
Regarding claim 72:
 Robinson further teaches:
wherein the carrier medium includes wax and the wax is chosen from the group: bee wax; natural wax; palm wax; paraffin wax; microcrystalline wax; soy wax; SASOLWAX H1 (Trade mark), and synthetic wax. (para0009)
Regarding claim 79:
 Robinson further teaches:
wherein the active ingredient includes a blend of suitable essential oils chosen from the group: eucalyptus; tea tree; lemon grass; lavender; aster amellus root juice; pine oil, citronella; palmarosa; clionasteral; or similar. (para0010,0030-0031,0035)
Regarding claim 80:
 Robinson further teaches:
wherein the active ingredient is chosen from the group: permethrin; chlorfenvinphos; coumaphos; diazinon; or phosmet, any suitable synthetic pyrethroid, any suitable organophosphate, or any suitable essential oil. (para0010,0030-0031,0035)
Regarding claim 90:
 Robinson further teaches:
wherein the block is adapted to be useful to provide treatment for animals for up to 20 weeks. (para0037, para0032, it is noted that the reference at least suggests that the block is adapted to be useful to provide treatment for animals for up to 20 weeks depending on frequency of use)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 70, 76, 81, 84, 92  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1). 
Regarding claim 70:
 Robinson further teaches:
wherein the animal treatment block is a substantially cylindrical block (see fig 2, Ref 16 )
that may be used as a roll or rub to apply the treatment to the animal by rolling or rubbing of the cylinder block against the skin of an animal which applies the treatment in a controlled manner. (see 112b above, para0032)
If applicant disagrees that Robinson discloses a substantially cylindrical block then it would have been an obvious to one of ordinary skill in the art before the effective filing date to make the different portions of the block of whatever form or shape was desired or expedient, to provide the block with sufficient surface area. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 76:
 Robinson doesn’t explicitly teach:
wherein in the synthetic high temperature hard wax is used in the range of 5 to 50 percent
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the synthetic high temperature hard wax to be used in the range of 5 to 50 percent to provide sufficient wax material to mold the animal treatment block, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 81:
 Robinson doesn’t explicitly teach:
wherein the block is 1700 millilitres or 1180 millilitres volume.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the block to 1700 or 1180 mililitres to provide the block with sufficient surface area , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 84:
 Robinson further teaches:
wherein the volume of active ingredient includes citronella oil and eucalyptus oil. (para0010)
Robinson doesn’t teach:
wherein the block is 1180 millilitres, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the block to 1180 mililitres to provide the block with sufficient surface area , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Robinson doesn’t teach:
and the volume of active ingredient includes 2.5 millilitres of citronella oil and 17 millilitres of eucalyptus oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify volume of active ingredient to include 2.5 mililiters of citronella and 17 mililitres of eucalyptus oil to provide for an effective and safe insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 92:
 Robinson doesn’t explicitly teach:
wherein substantially 32.2 percent of a high temperature synthetic wax is included in the carrier medium. (Robinson discloses the use of high temperature synthetic wax but is silent as to the percentage)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block such that it comprises 32.2 percent of the high temperature synthetic wax to provide for an effective and safe insect repellent composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Cline (US 2835225 A).
Regarding claim 73:
 Robinson doesn’t explicitly teach:
wherein paraffin oil is included in the carrier medium.
Cline teaches:
wherein paraffin oil is included in the carrier medium. (col 2, ln 37-39)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier medium of Robinson such that it comprises paraffin oil as taught by Cline to provide for a suitable insecticide for ridding of insects, such as lice, fles, ticks, grubs, and the like (col 2, ln32-34). 
Claim(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Ashley et al. herein Ashely (US 20120210630 A1).
Regarding claim 78:
 Robinson doesn’t explicitly teach:
wherein the block includes means to resist breakdown due to exposure to the sun, namely a UV inhibitor is included in the body.
Ashley teaches:
wherein the block includes means to resist breakdown due to exposure to the sun, namely a UV inhibitor is included in the body. (para0039)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the body of Robinson such that it comprises a UV inhibitor as taught by Ashley to prevent the block from degrading due to UV exposure.  
Claim(s) 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Matthies S (DE 102012221966 A1-translation provided).
Regarding claim 85:
 Robinson doesn’t explicitly teach:
wherein the block is 1180 millilitres, and the volume of active ingredient is 2.5 millilitres of citronella oil and 17 millilitres of eucalyptus oil with one or more of 2.5 millilitres of tea tree oil, 1 millilitres of lemon grass oil, 1 or 2 millimetres of lavender oil, 0.5 millilitres of aster amellus root juice, 0.5 millilitres of pine oil, 1 millilitres of palmarosa oil, and 4 millilitres of clionasterol. (Robinson discloses that the active ingredisent includes eucaluptus oil and citronella oil, see para0010)
Mathies discloses:
and the volume of active ingredient with one or more of tea tree oil,  lemon grass oil, lavender oil, aster amellus root juice, pine oil, palmarosa oil, and of clionasterol. (para0008+0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the active ingredient of Robinson such that it comprises one or more of tea tree oil and lemon grass oil as taught by Matthies to provide for a safe and effective active ingredient against biting insects (para0002-0003). 
Robinson doesn’t teach:
wherein the block is 1180 millilitres, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the block to 1180 mililitres to provide the block with sufficient surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Robinson as modified doesn’t teach:
and the volume of active ingredient is 2.5 millilitres of citronella oil and 17 millilitres of eucalyptus oil with one or more of 2.5 millilitres of tea tree oil, 1 millilitres of lemon grass oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify volume of active ingredient as modified by Robinson and Matthies to include 2.5 mililiters of citronella,17 mililitres of eucalyptus oil, 2.5 millilitres of tea tree oil, and 1 millilitres of lemon grass oil to provide for an effective and safe insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Brown (US2015216182A1). 
Regarding claim 83:
Robinson doesn’t teach:
wherein the block is 1180 millilitres, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the block to 1180 mililitres to provide the block with sufficient surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Robinson doesn’t teach:
and the volume of active ingredient is the active ingredient Permethrin.
Brown teaches:
and the volume of active ingredient is the active ingredient Permethrin. (para0074)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the active ingredient of Robinson such that it comprises Permethrin as taught by Brown to provide for an effective insect repellent composition. 
Robinson as modified doesn’t teach:
and the volume of active ingredient is 22 mililiters of the active ingredient Permethrin.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify volume of active ingredient as modified by Robinson and Matthies to include 22 mililiters of Permethrin to provide for an effective insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 86-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Matthies S (DE 102012221966 A1-translation provided) and in view of Brown (US2015216182A1). 
Regarding claim 86:
 Robinson doesn’t explicitly teach:
wherein the fibres are coconut coir.
 Brown teaches:
wherein the fibres are coconut coir. (para0067)
It would have been an obvious substitution of functional equivalents to substitute the felt fibres as taught by Robinson for coconut coir fibres as taught by Brown to provide for a solid carrier for the block (para0067), since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 87:
 Robinson as modified doesn’t explicitly teach:
wherein the coconut coir fibres are substantially 150 to 200 millimetres in length.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coconut coir fibres as modified by Robinson and Brown to be 150 to 200 milimetres in length to ensure stability capacity to provide for an effective and safe insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 88:
 Robinson as modified doesn’t explicitly teach:
wherein the coconut coir fibres are substantially 20 grams or a volume of 66 millilitres of coconut coir mixed in per 1700 millilitre block or for a 1180 millimetres block, 35 millilitres of coconut coir per block, approximately 12 grams.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coconut coir fibres of Robinson and Brown as claimed to ensure stability capacity to provide for an effective and safe insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 89:
 Robinson as modified doesn’t explicitly teach:
wherein the coconut coir fibres are mixed in at a percentage of substantially 2.9 or 4 percent. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coconut coir fibres of Robinson and Brown as claimed to ensure stability capacity to provide for an effective and safe insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 74, 77, 82, 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Metzner et al. herein Metzner (US 4862832 A).
Regarding claim 74:
Robinson doesn’t teach:
wherein the synthetic wax is high temperature hard wax with a melting temperature of substantially 105 degrees Centigrade. 
Metzner teaches:
wherein the synthetic wax is high temperature hard wax with a melting temperature of substantially 105 degrees Centigrade. (col 4, ln 9- 15, 60-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the high temperature synthetic wax of Robinson such that it includes high temperature hard wax with a melting temperature of substantially 105 degrees Centigrade as taught by Metzner to provide for an isoparaffinic waxlike substance having a high temperature melting point to provide for controlled release of the insect repellent.  
Regarding claim 77:
Robinson doesn’t teach:
wherein the carrier medium includes a wax blend including microcrystalline wax.
Metzner teaches:
wherein the carrier medium includes a wax blend including microcrystalline wax. (col 4, ln 9- 18, clm 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier medium of Robinson such that it includes a wax blend including microcrystalline wax as taught by Metzner to provide for an isoparaffinic waxlike substance having a high temperature melting point to provide for controlled release of the insect repellent.  
Regarding claim 82:
Robinson doesn’t teach:
wherein the block is 1180 millilitres, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the block to 1180 mililitres to provide the block with sufficient surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Robinson doesn’t teach:
and the volume of active ingredient is the active ingredient Chlorfenvinphos, diazinon, or phosmet.
Metzner teaches:
and the volume of active ingredient is the active ingredient Chlorfenvinphos, diazinon, or phosmet. (col 4, ln50)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the active ingredient of Robinson such that it comprises Diazinon as taught by Metzner to provide for an effective insect repellent composition. 
Robinson as modified doesn’t teach:
and the volume of active ingredient is 30 mililiters of the active ingredient Diazinon.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify volume of active ingredient as modified by Robinson and Matthies to include 30 mililiters of Diazinon to provide for an effective insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 93:
Robinson doesn’t teach:
wherein substantially 5.4 percent of microcrystalline wax is included in the carrier medium.
Metzner teaches:
wherein the carrier medium includes microcrystalline wax. (col 4, ln 9- 18, clm 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier medium of Robinson such that it includes microcrystalline wax as taught by Metzner to provide for an isoparaffinic waxlike substance having a high temperature melting point to provide for controlled release of the insect repellent.  
Robinson as modified doesn’t teach:
wherein substantially 5.4 percent of microcrystalline wax is included
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify carrier as modified by Robinson and Matthies to include 5.4 percent of microcrystalline wax to provide for an effective insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 75, 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Mcelvany (US20180207213 A1).
Regarding claim 75:
Robinson doesn’t teach:
wherein a wax blend is included, suitable to use up to 35 degrees Centigrade.
Mcelvany teaches:
wherein a wax blend is included, suitable to use up to 35 degrees Centigrade. (para0050)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block of Robinson such that a wax blend is included to use up to 35 degrees as taught by Mcelvany to provide for an effective body to carry the active ingredient. 
Regarding claim 94:
Robinson teaches:
wherein a high temperature synthetic wax is used in the carrier medium (para0009)
Robinson doesn’t teach:
and microcrystalline wax is included with percent petroleum jelly and paraffin oil is used in the carrier medium.
Mcelvany teaches:
wherein microcrystalline wax (para0050) is included with percent petroleum jelly (para0082+0083) and paraffin oil (0057) is used in the carrier medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier medium of the block of Robinson such it included microcrystalline wax, petroleum jelly, and paraffin oil as taught by Mcelvany to provide for an effective body to carry the active ingredient. 
Robinson as modified doesn’t teach:
wherein substantially 32.2 percent of a high temperature synthetic wax and substantially 5.4 percent of microcrystalline wax is included with substantially 6.2 percent petroleum jelly and substantially 51 percent paraffin oil is used in the carrier medium. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify carrier as modified by Robinson and Mcelvany to include 32.2 percent of a high temperature synthetic wax , 5.4 percent of microcrystalline wax, 6.2 percent petroleum jelly, and 51 percent paraffin oil to provide for an effective body to carry the active ingredient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20030150467 A1) in view of Mcelvany (US20180207213 A1) and in view of Metzner et al. herein Metzner (US 4862832 A) and in view of Brown.
Regarding claim 91:
Robinson teaches:
wherein the block is formed with the synthetic high temperature wax (para0009) 
and an active ingredient (“carrier composition” para0008-0011, 0020-0021, 0029-0031)
Robinson doesn’t teach:
wherein the block is formed with microcrystalline wax, petroleum jelly and mineral oil.
Mcelvany teaches:
wherein the block is formed with microcrystalline wax (para0050), petroleum jelly (para0082+0083), and mineral oil (0057) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block of Robinson such it included microcrystalline wax, petroleum jelly, and mineral oil as taught by Mcelvany to provide for an effective body to carry the active ingredient. 
Robinson as modified doesn’t teach:
wherein the block is formed with percentages as follows 32.2 percent synthetic high temperature wax, 5.4 percent microcrystalline wax, 6.2 percent petroleum jelly, 50.8 percent mineral oil
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block of Robinson and Mcelvany to include 32.2 percent of a high temperature synthetic wax , 5.4 percent of microcrystalline wax, 6.2 percent petroleum jelly, and 50.8 percent paraffin oil to provide for an effective body to carry the active ingredient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Robinson as modified doesn’t teach:
an active ingredient such as chosen from diazinon, chlorfenvinphos or phosmet.
Metzner teaches:
an active ingredient such as chosen from diazinon, chlorfenvinphos or phosmet. (col 4, ln50)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the active ingredient of Robinson as modified such that it comprises Diazinon as taught by Metzner to provide for an effective insect repellent composition. 
Robinson as modified doesn’t teach:
and a 2.5 percent of active ingredient such as chosen from diazinon, chlorfenvinphos or phosmet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block and the active ingredient of Robinson and Matthies to include 2.5 percent Diazinon to provide for an effective insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Robinson as modified doesn’t teach:
coconut coir.
 Brown teaches:
wherein the fibres are coconut coir. (para0067)
It would have been an obvious substitution of functional equivalents to substitute the felt fibres as taught by Robinson for coconut coir fibres as taught by Brown to provide for a solid carrier for the block (para0067), since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Robinson as modified doesn’t explicitly teach:
a 2.9 percent coconut coir.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the block and the active ingredient of Robinson and Matthies to include 2.5 percent coconut coir to provide for an effective and safe insect repellent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643